 



Exhibit 10.2

UST Inc.

2005 Long-Term Incentive Plan
 

1.  Purposes.

       The purposes of this Plan are to further the long-term growth in earnings
of UST Inc. (the “Company”) and its subsidiaries by providing incentives to
those persons with significant responsibility for such growth, to associate the
interests of such persons with those of the Company’s stockholders, to assist
the Company in recruiting, retaining and motivating a diverse group of employees
and outside directors on a competitive basis, and to ensure a pay for
performance linkage for such employees and outside directors. If approved by the
Company’s stockholders, this Plan shall replace the UST Inc. Amended and
Restated Stock Incentive Plan, the Nonemployee Director Stock Option Plan and
the Nonemployee Director Restricted Stock Award Plan, and no further awards
shall be made under any of the foregoing plans as of the Effective Date of this
Plan (defined below).

 

2.  Definitions.

       For purposes of the Plan:



  (a) “Award” means a grant of Options, Stock Appreciation Rights (SAR),
Restricted Stock, Restricted Stock Units, Performance Awards, Other Stock Based
Awards or any or all of them.     (b) “Board” means the Board of Directors of
UST Inc.     (c) “Cause” shall mean (i) prior to the expiration of an Employee
and Secrecy Agreement or any agreement containing noncompetition provisions
between a Participant and the Company, the violation of either such agreement;
(ii) the willful and continued failure by a Participant to substantially perform
his job duties (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness), after demand for substantial
performance is delivered by the Company that specifically identifies the manner
in which the Company believes the Participant has not substantially performed
his duties; or (iii) the willful engaging by a Participant in misconduct that is
materially injurious to the Company, monetarily or otherwise.     (d) “Change in
Control” shall have the meaning set forth in Section 11(f).     (e) “Code” means
the Internal Revenue Code of 1986, as amended.     (f) “Committee” means the
Compensation Committee of the Board of Directors of UST Inc. The Compensation
Committee shall be appointed by the Board and shall consist of two or more
outside, disinterested members of the Board. The Compensation Committee, in the
judgment of the Board, shall be qualified to administer the Plan as contemplated
by (i) Rule 16b-3 of the Securities and Exchange Act of 1934 (or any successor
rule), (ii) Section 162(m) of the Code, as amended, and the regulations
thereunder (or any successor Section and regulations), and (iii) any rules and
regulations of a stock exchange on which Common Stock is traded. Any member of
the Compensation Committee who does not satisfy the qualifications set out in
the preceding sentence may recuse himself or herself from any vote or other
action taken by the Committee. The Board may, at any time and in its complete
discretion, remove any member of the Compensation Committee and may fill any
vacancy in the Compensation Committee.     (g) “Common Stock” means the common
stock of the UST Inc., par value $.50 per share.     (h) “Company” means UST
Inc., its subsidiaries and affiliated businesses.     (i) “Covered Employee”
means an Eligible Participant who, as of the date that the value of an Award is
recognizable as taxable income, is one of the group of “covered employees”
within the meaning of Section 162(m) of the Code, generally, the Named
Executive Officers.

 



--------------------------------------------------------------------------------



 





  (j) “Dividend Equivalent” means a right granted to a Participant to receive
cash or Common Stock equal in value to dividends paid with respect to a
specified number of shares of Common Stock underlying an Award. Dividend
Equivalents may also be granted on a free-standing basis under the Committee’s
authority to make Other Stock-Based Awards. Dividend Equivalents may be paid
currently or on a deferred basis, in the discretion of the Committee.     (k)
“Eligible Participants” means any individual who is designated by the Committee
as eligible to receive Awards, subject to the conditions set forth in this Plan
as follows: any officer or employee of the Company and any consultant or advisor
(provided such consultant or advisor is a natural person) providing services to
the Company. The term employee does not include any individual who is not, as of
the grant date of an Award, classified by the Company as an employee on its
corporate books and records even if that individual is later reclassified (by
the Company, any court or any governmental or regulatory agency) as an employee
as of the grant date. Non-Employee Directors are not Eligible Participants.    
(l) “Fair Market Value” on any date means the average of the high and low sales
prices per share of Common Stock as reported on the New York Stock Exchange
Composite Transactions Listing for such date, or the immediately preceding
trading day if such date was not a trading day, and, in the case of an ISO,
means fair market value as determined by the Committee in accordance with
Section 422 of the Code.     (m) “ISO” or “Incentive Stock Option” means an
Option satisfying the requirements of Section 422 of the Code and designated by
the Committee as an ISO.     (n) “Named Executive Officer” means UST Inc.’s
Chief Executive Officer and the next four highest paid executive officers, as
reported in UST Inc.’s proxy statement pursuant to Regulation S-K,
Item 402(a)(3) for a given year.     (o) “Non-Employee Director” means a member
of the Board who is not an employee of the Company.     (p) “NQSO” or
“Non-Qualified Stock Option” means an Option that does not satisfy the
requirements of Section 422 of the Code and that is not designated as an ISO by
the Committee.     (q) “Option” means the right to purchase shares of Common
Stock at a specified price for a specified period of time.     (r) “Option
Exercise Price” means the purchase price per share of Common Stock covered by an
Option granted pursuant to this Plan.     (s) “Other Stock — Based Awards” means
any form of award valued in whole or in part by reference to, or otherwise based
on, Common Stock, including an outright award of Common Stock.     (t)
“Participant” means an individual who has received an Award under this Plan,
including any Non-Employee Director who has received an Award under Section 8.  
  (u) “Performance Awards” means an Award of Performance Shares or Performance
Units based on the achievement of Performance Goals during a Performance Period.
    (v) “Performance Based Exception” means the performance-based exception set
forth in Code Section 162(m)(4)(c) from the deductibility limitations of Code
Section 162(m).     (w) “Performance Goals” means the goals established by the
Committee under Section 7(d).     (x) “Performance Period” means the period
established by the Committee during which the achievement of Performance Goals
is assessed in order to determine whether and to what extent a Performance Award
has been earned.     (y) “Performance Shares” means shares of Common Stock
awarded to a Participant based on the achievement of Performance Goals during a
Performance Period.

 
2



--------------------------------------------------------------------------------



 





  (z) “Performance Units” means an Award denominated in shares of Common Stock,
cash or a combination thereof, as determined by the Committee, awarded to a
Participant based on the achievement of Performance Goals during a Performance
Period.     (aa) “Plan” means the UST Inc. 2005 Long-Term Incentive Plan, as
amended and restated from time to time.     (bb) “Prior Plans” means the UST
Inc. Amended and Restated Stock Incentive Plan, the Nonemployee Director Stock
Option Plan and the Nonemployee Director Restricted Stock Award Plan.     (cc)
“Restriction Period” means, with respect to Restricted Stock or Restricted Stock
Units, the period during which any restrictions set by the Committee remain in
place. Restrictions remain in place until such time as they have lapsed under
the terms and conditions of the Restricted Stock or Restricted Stock Units or as
otherwise determined by the Committee.     (dd) “Restricted Stock” means shares
of Common Stock, which may not be traded or sold until the date that the
restrictions on transferability imposed by the Committee with respect to such
shares have lapsed.     (ee) “Restricted Stock Units” means the right, as
described in Section 7(c), to receive an amount, payable in either cash or
shares of Common Stock, equal to the value of a specified number of shares of
Common Stock.     (ff) “Retirement” with respect to a Non-Employee Director
shall mean termination from the Board after such Non-Employee Director shall
have attained at least age 65 after having completed at least thirty-six months
of service or after such Non-Employee Director shall have satisfied the criteria
for Retirement established by the Board from time to time. “Retirement” with
respect to an employee shall mean termination from employment having satisfied
the definition of retirement under any of the qualified or nonqualified pension
plans or arrangements sponsored by the Company.     (gg) “Stock Appreciation
Rights” or “SAR” means the right to receive the difference between the Fair
Market Value of a share of Common Stock on the grant date (the “Strike Price”)
and the Fair Market Value of a share of Common Stock on the date the Stock
Appreciation Right is exercised.     (hh) “Total Disability” shall have the
meaning set forth in the long-term disability program of UST Inc.

 

3.  Administration of the Plan.



  (a)  Authority of Committee. The Plan shall be administered by the Committee,
which shall have all the powers vested in it by the terms of the Plan, such
powers to include the authority (consistent with the terms of the Plan):

  •  to select the persons to be granted Awards under the Plan,   •  to
determine the type, size and terms of Awards to be made to each person selected,
  •  to determine the time when Awards are to be made and any conditions which
must be satisfied before an Award is made,   •  to establish objectives and
conditions for earning Awards,   •  to determine whether an Award shall be
evidenced by an agreement and, if so, to determine the terms of such agreement
(which shall not be inconsistent with the Plan) and who must sign such
agreement,   •  to determine whether an Award shall be cancelled or terminated,
  •  to determine whether the conditions for earning an Award have been met and
whether or to what extent an Award will be paid at the end of the Performance
Period,   •  to determine if and when an Award may be deferred, and the terms
and conditions of such deferral,   •  to determine whether the amount or payment
of an Award should be reduced or eliminated,   •  to determine the guidelines
and/or procedures for the payment or exercise of Awards,   •  to determine
whether a leave of absence shall constitute a termination of employment for
purposes of the Plan or shall have any other effect on outstanding Awards under
the Plan, and   •  to determine whether an Award should qualify, regardless of
its amount, as deductible in its entirety for federal income tax purposes,
including whether any Awards granted to Covered Employees comply with the
Performance Based Exception under Code Section 162(m).

 
3



--------------------------------------------------------------------------------



 





  (b)  Interpretation of Plan. The Committee shall have full power and authority
to administer and interpret the Plan and to adopt or establish such rules,
regulations, agreements, guidelines, procedures and instruments, which are not
contrary to the terms of the Plan and which, in its opinion, may be necessary or
advisable for the administration and operation of the Plan. The Committee’s
interpretations of the Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall be conclusive
and binding on all parties concerned, including the Company, its stockholders
and any person receiving an Award under the Plan.



  (c)  Delegation of Authority. To the extent not prohibited by law, the
Committee may delegate its authority hereunder and may grant authority to
employees or designate employees of the Company to execute documents on behalf
of the Committee or to otherwise assist the Committee in the administration and
operation of the Plan; provided, however, that in no event shall the Committee
delegate the authority to make or approve Awards that benefit officers of the
Company.

 

4.  Eligibility.



  (a)  General. Subject to the provisions of the Plan, the Committee may, from
time to time, select from all Eligible Participants those to whom Awards shall
be granted under Section 7 and shall determine the nature and amount of each
Award. Only Non-Employee Directors shall be eligible to receive Awards under
Section 8.



  (b)  International Participants. Notwithstanding any provision of the Plan to
the contrary, in order to foster and promote achievement of the purposes of the
Plan or to comply with provisions of laws in other countries in which the
Company operates or has employees, the Committee, in its sole discretion, shall
have the power and authority to (i) determine which Eligible Participants (if
any) employed by the Company outside the United States are eligible to
participate in the Plan, (ii) modify the terms and conditions of any Awards made
to such Eligible Participants, and (iii) establish subplans and modified Option
exercise procedures and other Award terms and procedures to the extent such
actions may be necessary or advisable.

 

5.  Shares of Common Stock Subject to the Plan.



  (a)  Authorized Number of Shares. Unless otherwise authorized by the
stockholders of the Company, and subject to the provisions of this Section 5 and
the adjustments provided for in Section 10, the maximum aggregate number of
shares of Common Stock available for issuance under the Plan shall be
(i) 10 million, plus (ii) the number of shares underlying awards under the Prior
Plans, which expire or otherwise remain unissued following the cancellation,
termination or expiration of such awards after the Effective Date of this Plan.
Any of the authorized shares may be used for any of the types of Awards
described in the Plan, except:



  (A)  at least two million (2,000,000) of the authorized shares will be
available for issuance in connection with broad-based grants to employees who
are not officers;     (B)  no more than three million (3,000,000) of the
authorized shares may be issued pursuant to Awards other than Options granted
with an Option Exercise Price equal to Fair Market Value on the date of grant or
SARs with a Strike Price equal to Fair Market Value on the date of grant, and  
  (C)  no more than five hundred thousand (500,000) shares may be issued in the
form of ISOs.



  (b)  Share Counting. The following shall apply in determining the number of
shares remaining available for grant under this Plan:



  (i) In connection with the granting of an Option or other Award (other than a
Performance Unit denominated in dollars or an SAR that may be solely settled in
cash), the number of shares of Common Stock available for issuance under this
Plan shall be reduced by the number of shares in respect of which the Option or
Award is granted or denominated; provided, however, that where a SAR is settled
in shares of Common Stock, the number of shares of Common Stock available for
issuance under this Plan shall be reduced only by the number of shares issued in
such settlement.

 
4



--------------------------------------------------------------------------------



 





  (ii) If any Option is exercised by tendering shares of Common Stock to the
Company as full or partial payment of the exercise price, the number of shares
available for issuance under this Plan shall be increased by the number of
shares so tendered.     (iii) Whenever any outstanding Option or other Award (or
portion thereof) expires, is cancelled, is settled in cash or is otherwise
terminated for any reason without having been exercised, the shares allocable to
the expired, cancelled, settled or otherwise terminated portion of the Option or
Award may again be the subject of Options or Awards granted under this Plan.



  (iv)  Awards granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who become employees as a
result of a merger, consolidation, acquisition or other corporate transaction
involving the Company as a result of an acquisition will generally not count
against the reserve of available shares under this Plan, provided in each case
that the requirements for the exemption for mergers and acquisitions under rules
promulgated by the New York Stock Exchange have been satisfied.



  (c)  Shares to be Delivered. The source of shares of Common Stock to be
delivered by the Company under this Plan shall be determined by the Committee
and may consist in whole or in part of authorized but unissued shares, treasury
shares or shares acquired on the open market.

 

6.  Award Limitations.

       The maximum number of Options or SARs that can be granted to any Eligible
Participant during a single fiscal year of the Company cannot exceed 250,000.
The maximum per Eligible Participant, per fiscal year amount of Awards other
than Options and SARs shall not exceed Awards covering 100,000 shares of Common
Stock. Notwithstanding the foregoing, the maximums set forth above shall be
increased to 500,000 shares and 200,000 shares, respectively, in the case of an
Eligible Participant’s year of hire. The maximum Award that may be granted to
any Eligible Participant for a Performance Period greater than one fiscal year
shall not exceed the foregoing annual maximum multiplied by the number of full
years in the Performance Period. In the case of Performance Units denominated in
dollars, the maximum amount that may be earned in each fiscal year during the
Performance Period is $3,000,000.

 

7.  Awards to Eligible Participants.



  (a)  Options.



  (i) Grants. Subject to the terms and provisions of this Plan, Options may be
granted to Eligible Participants. Options may consist of ISOs or NQSOs, as the
Committee shall determine on the date of grant. Options may be granted alone or
in addition to other Awards made under the Plan. With respect to Options granted
in tandem with SARs, the exercise of either such Options or such SARs will
result in the simultaneous cancellation of the same number of tandem SARs or
Options, as the case may be.     (ii) Option Exercise Price. The Option Exercise
Price shall be equal to or greater than the Fair Market Value on the date the
Option is granted, unless the Option was granted through the assumption of, or
in substitution for, outstanding awards previously granted to individuals who
became employees of the Company as a result of a merger, consolidation,
acquisition or other corporate transaction involving the Company.     (iii)
Term. The term of Options shall be determined by the Committee in its sole
discretion, but in no event shall the term exceed ten (10) years from the date
of grant.     (iv) ISO Limits. ISOs may only be granted to employees of the
Company and its subsidiaries and may only be granted to employees who, at the
time the Option is granted, do not own stock possessing more than ten percent
(10%) of the total combined voting power of all classes of Company Common Stock.
The aggregate Fair Market Value of all shares with respect to which ISOs are
exercisable by a Participant for the first time during any year shall not exceed
$100,000. The aggregate Fair Market Value of such shares shall be determined at
the time the Option is granted.

 
5



--------------------------------------------------------------------------------



 





  (v) Method of Exercise. Options shall be exercised by written notice to the
Company accompanied by payment in cash of the full Exercise Price of the portion
of such Option being exercised; provided that the Committee may in its
discretion approve other methods of exercise, including, if authorized by the
Committee, by tendering to the Company, in whole or in part, in lieu of cash,
shares of Common Stock owned by such Participant for at least six months prior
to the date of exercise, accompanied by the certificates therefor registered in
the name of such Participant and properly endorsed for transfer, having a Fair
Market Value equal to the cash Exercise Price applicable to the portion of such
Option being so exercised.     (vi) No Repricing. Except for adjustments made
pursuant to Section 10, the Option Exercise Price for any outstanding Option
granted under the Plan may not be decreased after the date of grant nor may any
outstanding Option granted under the Plan be surrendered to the Company as
consideration for the grant of a new Option with a lower Option Exercise Price
without the approval the stockholders of the Company.     (vii) Buy Out of
Option Gains. At any time after any Option becomes exercisable, the Committee
shall have the right to elect, in its sole discretion and without the consent of
the holder thereof, to cancel such Option and to cause the Company to pay to the
Participant the excess of the Fair Market Value of the shares of Common Stock
covered by such Option over the Option Exercise Price of such Option at the date
the Committee provides written notice (the “Buy Out Notice”) of its intention to
exercise such right. Buy outs pursuant to this provision shall be effected by
the Company as promptly as possible after the date of the Buy Out Notice.
Payments of buy out amounts may be made in cash, in shares of Common Stock, or
partly in cash and partly in Common Stock, as the Committee deems advisable. To
the extent payment is made in shares of Common Stock, the number of shares shall
be determined by dividing the amount of the payment to be made by the Fair
Market Value of a share of Common Stock at the date of the Buy Out Notice.



  (b)  Stock Appreciation Rights.



  (i) Grants. Subject to the terms and provisions of this Plan, SARs may be
granted to Eligible Participants. SARs may be granted either alone or in
addition to other Awards made under the Plan. With respect to SARs granted in
tandem with Options, the exercise of either such Options or such SARs will
result in the simultaneous cancellation of the same number of tandem SARs or
Options, as the case may be.     (ii) Strike Price. The Strike Price per share
of Common Stock covered by a SAR granted pursuant to this Plan shall be equal to
or greater than Fair Market Value on the date the SAR is granted.



  (iii)  Term. The term of a SAR shall be determined by the Committee in its
sole discretion, but in no event shall the term exceed ten (10) years from the
date of grant.



  (iv) Form of Payment/ Required Exercise Date. The Committee may authorize
payment of a SAR in the form of cash, Common Stock valued at its Fair Market
Value on the date of the exercise, a combination thereof, or by any other method
as the Committee may determine; provided, however, that the SAR must either
(A) become exercisable only upon a date certain (fixed date) occurring no
earlier than one year following the date of grant, as determined by the
Committee or elected by the Eligible Participant pursuant to rules established
by the Committee at the time of grant, or (B) be settled exclusively in Common
Stock.



  (c)  Restricted Stock/ Restricted Stock Units.



  (i) Grants. Subject to the terms and provisions of the Plan, Restricted Stock
or Restricted Stock Units may be granted to Eligible Participants. Restricted
Stock or Restricted Stock Units may be granted either alone or in addition to
other Awards made under the Plan.     (ii) Restrictions. The Committee shall
impose such terms, conditions and/or restrictions on any Restricted Stock or
Restricted Stock Units granted pursuant to the Plan as it may deem advisable
including, without limitation: a requirement that Participants pay a stipulated
purchase price for each share of Restricted Stock or each Restricted Stock Unit;
restrictions based upon the

 
6



--------------------------------------------------------------------------------



 



  achievement of specific Performance Goals (Company-wide or at the subsidiary
and/or individual level); time-based restrictions on vesting; and/or
restrictions under applicable Federal or state securities laws. Unless otherwise
determined by the Committee at the time of grant, any time-based restriction
period shall be for a minimum of one year. To the extent that shares of
Restricted Stock or Restricted Stock Units are intended to be deductible under
Code Section 162(m), the applicable restrictions shall be based on the
achievement of Performance Goals over a Performance Period, as described in
Section 7(d) below.



  (iii)  Payment of Units. Restricted Stock Units that become payable in
accordance with their terms and conditions shall be settled in cash, shares of
Common Stock, or a combination of cash and shares, as determined by the
Committee.



  (iv) No Disposition During Restriction Period. During the Restriction Period,
Restricted Stock may not be sold, assigned, transferred or otherwise disposed
of, or mortgaged, pledged or otherwise encumbered. In order to enforce the
limitations imposed upon shares of Restricted Stock, the Committee may (A) cause
a legend or legends to be placed on any certificates relating to such shares of
Restricted Stock, and/or (B) issue “stop transfer” instructions, as it deems
necessary or appropriate.     (v) Dividend and Voting Rights. Unless otherwise
determined by the Committee, during the Restriction Period, Participants who
hold shares of Restricted Stock and Restricted Stock Units shall have the right
to receive or accrue dividends in cash or other property or other distribution
or rights in respect of such shares, and Participants who hold shares of
Restricted Stock shall have the right to vote such shares as the record owner
thereof. The Committee in its sole discretion will determine when and in what
form (e.g., cash or Common Stock, in the case of Restricted Stock or Dividend
Equivalents, in the case of Restricted Stock Units) any dividends payable to a
Participant during the Restriction Period shall be distributed to the
Participant. Unless otherwise determined by the Committee, a Dividend Equivalent
granted in connection with an Award of Restricted Stock or Restricted Stock Unit
shall be subject to the restrictions and risk of forfeiture during the
Restriction Period to the same extent as such Award.



  (vi)  Share Certificates. Each certificate issued for Restricted Stock shall
be registered in the name of the Participant and deposited with the Company or
its designee. At the end of the Restriction Period, a certificate representing
the number of shares to which the Participant is then entitled shall be
delivered to the Participant free and clear of the restrictions. No certificate
shall be issued with respect to a Restricted Stock Unit unless and until such
Restricted Stock Unit is paid in shares of Common Stock.



  (d)  Performance Awards.



  (i) Grants. Subject to the provisions of the Plan, Performance Awards
consisting of Performance Shares or Performance Units may be granted to Eligible
Participants. Performance Awards may be granted either alone or in addition to
other Awards made under the Plan.     (ii) Performance Goals. Unless otherwise
determined by the Committee, Performance Awards shall be conditioned on the
achievement of Performance Goals (which shall be based on one or more objective
business criteria, as determined by the Committee) over a Performance Period.
The Performance Period shall be no less than one year, unless otherwise
determined by the Committee. The business criteria to be used for purposes of
Performance Awards will be determined in the sole discretion of the Committee
and may be described in terms of objectives that are related to the individual
Participant or objectives that are Company wide or related to a subsidiary,
division, department, region, function or business unit of the Company in which
the Participant is employed, and may consist of one or more or any combination
of the following pre-established criteria: (A) net earnings; (B) earnings per
share; (C) dividend ratio; (D) net sales growth; (E) net income (before taxes);
(F) net operating profit; (G) return measures (including, but not limited to
return on assets, capital, equity or sales); (H) cash flow (including, but not
limited to, operating cash flow and free cash flow); (I) earnings before or
after taxes, interest , depreciation and/or amortization; (J) productivity
ratios; (K) share price (including, but not limited to, growth measures and
total shareholder return); (L) expense targets; (M) operating efficiency;

 
7



--------------------------------------------------------------------------------



 



  (N) customer satisfaction; (O) working capital targets; (P) any combination of
or a specified increase in any of the foregoing; (Q) the achievement of certain
target levels of discovery and/or development of products; or (R) the formation
of joint ventures or the completion of other corporate transactions. Without
limiting the generality of the foregoing, the Committee shall have the authority
to make equitable adjustments to any Performance Goal in recognition of unusual
or non-recurring events affecting the Company in response to changes in
applicable laws or regulations or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles. Performance Goals based on business criteria listed above
may be made relative to the performance of other corporations.     (iii)
Committee Discretion. Notwithstanding the achievement of any Performance Goal
established under this Plan, the Committee has the discretion, by Participant,
to reduce some or all of a Performance Award that would otherwise be paid. If a
Participant who is not a Covered Employee is promoted, demoted or transferred to
a different business unit of the Company during a Performance Period, then, to
the extent the Committee determines the Performance Goals or Performance Period
are no longer appropriate, the Committee may adjust, change or eliminate the
Performance Goals or the applicable Performance Period as it deems appropriate
in order to make them appropriate and comparable to the initial Performance
Goals or Performance Period.



  (iv)  Interpretation. With respect to any Award that is intended to satisfy
the conditions for the Performance Based Exception under Code Section 162(m):
(A) the Committee shall interpret the Plan and this Section 7 in light of Code
Section 162(m) and the regulations thereunder; (B) the Committee shall have no
discretion to amend the Award or adjust any Performance Goal in any way that
would adversely affect the treatment of the Award under Code Section 162(m) and
the regulations thereunder; and (C) such Award shall not be paid until the
Committee shall first have certified that the Performance Goals applicable to
the Award have been achieved.



  (v) Timing and Form of Payment of Performance Awards. Subject to the
provisions of the Plan, after the applicable Performance Period has ended, the
holder of Performance Units or Performance Shares shall be entitled to receive a
payout based on the number and value of Performance Units or Performance Shares
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding Performance Goals have been
achieved. Payment of earned Performance Units or Performance Shares shall be
made in a lump sum within 2 1/2 months following the end of the taxable year in
which the applicable Performance Period closes. The Committee may pay earned
Performance Units or Performance Shares in the form of cash or in shares of
Common Stock (or in a combination thereof) which have an aggregate Fair Market
Value equal to the value of the earned Performance Units or Performance Shares
at the close of the applicable Performance Period. Such shares may be granted
subject to any restrictions deemed appropriate by the Committee. The form of
payout of such Awards shall be set forth in the Award agreement pertaining to
the grant of the Award. As determined by the Committee, a Participant may be
entitled to receive any dividends declared with respect to shares of Common
Stock which have been earned in connection with grants of Performance Units or
Performance Shares but not yet distributed to the Participant.

 

8.  Awards to Non-Employee Directors.



  (a)  Awards. Non-Employee Directors are eligible to receive any and all types
of Awards under this Plan other than ISOs.



  (b)  Grants of Awards. The number of shares of Common Stock that will be
awarded or covered by an Option or Other Stock Based Award; the restrictions on
transfer or the possibility of forfeiture which may be imposed on an Award; and
the time at which the Award (or any portion of it) first will become exercisable
or no longer subject to any restriction, and the latest date on which an Option
may be exercised will be determined in the Board’s sole discretion.



  (c)  Death, Total Disability and Retirement. In the event of the death, Total
Disability or Retirement of a Non-Employee Director prior to the granting of an
Award in respect of the fiscal year in which such

 
8



--------------------------------------------------------------------------------



 



  event occurred, an Award may, in the discretion of the Committee, be granted
in respect of such fiscal year to the retired or disabled Non-Employee Director
or his or her estate. In the event that a Non-Employee Director ceases to be a
member of the Board due to Total Disability, death or Retirement, his or her
rights to any outstanding Award will become fully vested and exercisable, as
applicable. If any Non-Employee Director ceases to be a member of the Board for
any reason other than death, Total Disability or Retirement, his or her rights
to any Award in respect of the fiscal year during which such cessation occurred
will terminate unless the Board determines otherwise.

 

9.  Deferred Payments.

       Subject to the terms of this Plan, the Committee may determine that all
or a portion of any Award to a Participant, whether it is to be paid in cash,
shares of Common Stock or a combination thereof, shall be deferred or may, in
its sole discretion, approve deferral elections made by Participants. Deferrals
shall be for such periods and upon such terms as the Committee may determine in
its sole discretion. Notwithstanding any provision of the Plan to the contrary,
to the extent that any Award would be subject to Section 409A of the Code, no
such Award may be granted (or may be subject to deferral) if it would fail to
comply with the requirements set forth in Section 409A of the Code. To the
extent that the Committee determines that the Plan or any Award is subject to
Section 409A of the Code and fails to comply with the requirements of
Section 409A of the Code, notwithstanding anything to the contrary contained in
the Plan or in any Award Agreement, the Committee, reserves the right to amend
or terminate the Plan and/or amend, restructure, terminate or replace the Award
in order to cause the Award to either not be subject to Section 409A of the Code
or to comply with the applicable provisions of such section.

 

10.  Dilution and Other Adjustments.

       In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, combination or exchange of shares
or other change in corporate structure affecting any class of Common Stock, the
Committee may, but shall not be required to, make such adjustments (i) in the
class and aggregate number of shares which may be delivered under this Plan as
described in Section 5, (ii) the individual Award maximums and share limitations
under Section 6, (iii) to any or all of the number and kind of securities or
other property (including cash) that may thereafter be issued or issuable in
connection with outstanding Awards (provided the number of shares of any class
subject to any Award shall always be a whole number), and (iv) in the Option
Exercise Price of outstanding Options, the Strike Price of outstanding SARs, or
the grant price or purchase price of any other outstanding Award (provided,
that, with respect to ISOs, such adjustment shall be made in accordance with
Section 424(h) of the Code) as may be determined to be equitable or appropriate
by the Committee, and any such adjustment may, in the sole discretion of the
Committee, take the form of Options covering more than one class of Common
Stock. Such adjustment shall be conclusive and binding for all purposes of the
Plan.

 

11.  Change in Control.

      Unless otherwise determined by the Committee, upon a Change in Control,
the following shall occur:



  (a)  Options. Effective on the date of such Change in Control, all outstanding
and unvested Options granted under the Plan shall immediately vest and become
exercisable, and all Options then outstanding under the Plan shall remain
outstanding in accordance with their terms. Notwithstanding anything to the
contrary in this Plan, in the event that any Option granted under the Plan
becomes unexercisable during its term on or after a Change in Control because:
(i) the individual who holds such Option is involuntarily terminated (other than
for Cause) within two (2) years after the Change in Control; (ii) such Option is
terminated or adversely modified; or (iii) Common Stock is no longer issued and
outstanding, or no longer traded on a national securities exchange, then the
holder of such Option shall immediately be entitled to receive a lump sum cash
payment equal to (A) the gain on such Option or (B) only if greater than the
gain on such Option and only with respect to NQSOs the Black-Scholes value of
such Option (as determined by a nationally recognized independent investment
banker chosen by the Company), in either case calculated as of the date of the
Change in Control or other event giving rise to the right to receive payment
(the “Determination Date”). For purposes of the preceding sentence, the gain on
an Option shall be calculated as the difference

 
9



--------------------------------------------------------------------------------



 



  between the closing price per share of Common Stock as of the Determination
Date and the Option Exercise Price.



  (b)  Stock Appreciation Rights. Effective on the date of such Change in
Control, all outstanding and unvested SARs granted under the Plan shall
immediately vest and become exercisable, and all SARs then outstanding under the
Plan shall remain outstanding in accordance with their terms. In the event that
any SAR granted under the Plan becomes unexercisable during its term on or after
a Change in Control because: (i) the individual who holds such SAR is
involuntarily terminated (other than for Cause) within two (2) years after the
Change in Control; (ii) such SAR is terminated or adversely modified; or
(iii) Common Stock is no longer issued and outstanding, or no longer traded on a
national securities exchange, then the holder of such SAR shall immediately be
entitled to receive a lump sum cash payment equal to the gain on such SAR,
calculated as of the Determination Date. For purposes of the preceding sentence,
the gain on a SAR shall be calculated as the difference between the closing
price per share of Common Stock as of the Determination Date and the Strike
Price per share of Common Stock covered by the SAR.



  (c)  Restricted Shares/ Restricted Share Units. Upon a Change of Control all
Restricted Shares and Restricted Share Units shall immediately vest and be
distributed to Participants, effective as of the date of the Change of Control.



  (d)  Performance Awards. Each Performance Award granted under the Plan that is
outstanding on the date of the Change in Control shall immediately vest and the
holder of such Performance Award shall be entitled to a lump sum cash payment
equal to the amount of such Performance Award that would have been payable at
the end of the Performance Period as if 100% of the Performance Goals have been
achieved.     (e)  Timing of Payment. Any amount required to be paid pursuant to
this Section 11 shall be paid as soon as practical after the date such amount
becomes payable.



  (f)  Definition. “Change in Control” means the occurrence of any of the
following events:



  (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(A) the Company, (B) any “person” who on the date hereof is a director or
officer of the Company, (C) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, (D) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (E) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company (a
“Person”), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act (a “Beneficial Owner”)), directly or indirectly, of securities
of UST Inc. representing 20% or more of the combined voting power of UST Inc.’s
then outstanding securities, excluding any Person who becomes such a Beneficial
Owner in connection with a transaction described in clause (iii)(1) below; or  
  (ii) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of UST Inc.) whose appointment or election by the Board or
nomination for election by UST Inc.’s stockholders was approved or recommended
by a vote of at least two-thirds ( 2/3) of the directors then still in office
who either were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved or recommended; or



  (iii)  there is consummated a merger or consolidation of UST Inc. with any
other corporation, other than (A) a merger or consolidation which would result
in the voting securities of UST Inc. outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 80% of the combined voting

 
10



--------------------------------------------------------------------------------



 



  power of the securities of UST Inc. or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (B) a
merger or consolidation effected to implement a recapitalization of UST Inc. (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of UST Inc. representing 20% or more of
the combined voting power of UST Inc.’s then outstanding securities; or



  (iv) the stockholders of UST Inc. approve a plan of complete liquidation or
dissolution of UST Inc. or there is consummated an agreement for the sale or
disposition by UST Inc. of all or substantially all of UST Inc.’s assets, other
than a sale or disposition by UST Inc. of all or substantially all of its assets
to an entity, at least 80% of the combined voting power of the voting securities
of which are owned by stockholders of UST Inc. in substantially the same
proportions as their ownership of UST Inc. immediately prior to such sale.

      Notwithstanding the above, that for each Award subject to Section 409A of
the Code, a Change of Control shall be deemed to have occurred under this Plan
with respect to such Award only if a change in the ownership or effective
control of UST Inc. or a change in the ownership of a substantial portion of the
assets of UST Inc. shall also be deemed to have occurred under Section 409A of
the Code.

 

12.  Miscellaneous Provisions.



  (a) Forfeiture. The terms and conditions applicable to Awards with respect to
the termination for any reason of a Participant’s employment or service with the
Company and its Subsidiaries shall be determined by the Committee in its
discretion and shall be set forth in the agreement evidencing such Award.
Notwithstanding the generality of foregoing, any Award and/or the proceeds of
any Award shall be forfeited, as follows: Except as otherwise provided in
agreements covering Awards hereunder, a Participant shall forfeit all rights in
his or her outstanding Awards under the Plan, and all such outstanding Awards
shall automatically terminate and lapse, if the Committee determines that such
Participant has (i) used for profit or disclosed to unauthorized persons,
confidential information or trade secrets of the Company, (ii) breached any
contract with or violated any fiduciary obligation to the Company, including
without limitation, a violation of any Company code of conduct, (iii) engaged in
unlawful trading in the securities of the Company or of another company based on
information gained as a result of that Participant’s employment or other
relationship with the Company, or (iv) committed a felony or other serious
crime.     (b) Claw-Back Provision. If (1) the employment of the Participant is
terminated for Cause, or (2) after the Participant’s termination of employment
with the Company other than for Cause, the Company discovers the occurrence of
an act or failure to act by the Participant that would have enabled the Company
to terminate the Participant’s employment for Cause had the Company known of
such act or failure to act at the time of its occurrence, or (3) subsequent to
his termination of employment, the Grantee commits an act described in
Section 12(a)(i) above, in each case, if such Act is discovered by the Company
within three years of its occurrence, then, unless otherwise determined by the
Committee,



  (i)  any and all outstanding Awards held by such Grantee as of the date of
such termination or discovery (whether or not then vested) shall terminate and
be forfeited; and



  (ii)  the Participant (or, in the event of the Participant’s death following
the commission of such act, his beneficiaries or estate) shall (A) to the extent
such Award was paid in the form of shares of Common Stock, sell back to the
Company all shares that are held, as of the date of such termination or
discovery, by the Participant (or, if applicable, his beneficiaries or estate)
and that were acquired upon the grant, exercise or vesting of any Award on or
after the date which is 180 days prior to the Participant’s termination of
employment (the “Acquired Shares”), for a per share price equal to the price
paid by the Participant (or, if applicable his beneficiaries or estate) for such
shares (or, if no consideration was paid for such shares, the shares shall be
immediately returned to the Company for no consideration), (B) to the extent
Acquired Shares have previously been sold or otherwise disposed of by the
Participant (other than by reason of death) or, if

 
11



--------------------------------------------------------------------------------



 



  applicable, by his beneficiaries or estate, repay to the Company the excess of
the aggregate Fair Market Value of such Acquired Shares on the date of such sale
or disposition over the aggregate price paid for such Acquired Shares and (C) to
the extent such Award was paid in the form of cash, repay to the Company the
aggregate cash received by such Participant (or, if applicable, his
beneficiaries or estate) upon the exercise or vesting of any Award on or after
the date which is 180 days prior to the Participant’s termination of employment.



  (c) Rights as Stockholder. Except as otherwise provided herein, a Participant
shall have no rights as a holder of Common Stock with respect to Awards
hereunder, unless and until certificates for shares of Common Stock are issued
to the Participant.     (d) Assignment or Transfer. Unless the Committee shall
specifically determine otherwise, no Award under the Plan or any rights or
interests therein shall be transferable other than by will or the laws of
descent and distribution and shall be exercisable, during the Participant’s
lifetime, only by the Participant. Once awarded, the shares of Common Stock
received by Participants may be freely transferred, assigned, pledged or
otherwise subjected to lien, subject to the restrictions imposed by the
Securities Act of 1933, Section 16 of the Securities Exchange Act of 1934 and
the Company’s Insider Trading Policy, each as amended from time to time.     (e)
Withholding Taxes. The Company shall have the right to deduct from all Awards
paid in cash (and any other payment hereunder) any federal, state, local or
foreign taxes required by law to be withheld with respect to such Awards and,
with respect to Awards paid in stock or upon exercise of Options, to require the
payment (through withholding from the Participant’s salary or otherwise) of any
such taxes. In addition, if determined by the Committee, a Participant may elect
the withholding by the Company of a portion of the shares of Common Stock
subject to an Award upon the exercise of such Award, upon the Award being earned
or upon Restricted Stock or Restricted Stock Units becoming non-forfeitable
(each, a “Taxable Event”) having a Fair Market Value equal to the minimum amount
necessary to satisfy the required withholding liability attributable to the
Taxable Event. The Company’s obligation to make delivery of Awards in cash or
Common Stock shall be subject to currency or other restrictions imposed by any
government.     (f) No Rights to Awards. Neither the Plan nor any action taken
hereunder shall be construed as giving any employee any right to be retained in
the employ of the Company or any of its subsidiaries, divisions or affiliates.
Except as set forth herein, no employee or other person shall have any claim or
right to be granted an Award under the Plan. By accepting an Award, the
Participant acknowledges and agrees (i) that the Award will be exclusively
governed by the terms of the Plan, including the right reserved by the Company
to amend or cancel the Plan at any time without the Company incurring liability
to the Participant (except for Awards already granted under the Plan), (ii) that
Awards shall be subject to such rules and limitations as are established by the
Committee for the proper administration of the Plan, such as minimums and
restrictions on the number of Options that may be exercised during a specified
period of time, (iii) that Awards are not a constituent part of salary, wages or
compensation for purposes of determining any pension, retirement, death benefit
or other benefit under any employee benefit plan of the Company or any
subsidiary or for purposes of any agreement between the Participant and the
Company unless expressly provided in such agreement, (iv) that the Participant
is not entitled, under the terms and conditions of employment, or by accepting
or being granted Awards under this Plan to require Awards to be granted to him
or her in the future under this Plan or any other plan, (v) that the value of
Awards received under the Plan will be excluded from the calculation of
termination indemnities or other severance payments, and (vi) that the
Participant will seek all necessary approval under, make all required
notifications under and comply with all laws, rules and regulations applicable
to the ownership of Options and Common Stock and the exercise of Options,
including, without limitation, currency and exchange laws, rules and
regulations.     (g) Beneficiary Designation. To the extent allowed by the
Committee, each Participant under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named on a contingent or successive
basis) to whom any benefit under the Plan is to be paid in case of his or her
death before he or she receives any or all of such benefit. Unless the Committee
shall determine otherwise, each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with

 
12



--------------------------------------------------------------------------------



 



  the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.     (h) Costs and Expenses. The cost and expenses
of administering the Plan shall be borne by the Company and not charged to any
Award or to any Participant.     (i) Fractional Shares. Fractional shares of
Common Stock shall not be issued or transferred under an Award, but the
Committee may pay cash in lieu of a fraction or round the fraction, in its
discretion.     (j) Funding of Plan. The Company shall not be required to
establish or fund any special or separate account or to make any other
segregation of assets to assure the payment of any Award under the Plan.     (k)
Indemnification. Provisions for the indemnification of officers and directors of
the Company in connection with the administration of the Plan shall be as set
forth in the Company’s Certificate of Incorporation and Bylaws as in effect from
time to time.     (l) Successors. All obligations of the Company under the Plan
with respect to Awards granted hereunder shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.



  (m)  Compliance with Code Section 409A. Notwithstanding any provision of the
Plan, to the extent that any Award would be subject to Section 409A of the Code,
no such Award may be granted if it would fail to comply with the requirements
set forth in Section 409A of the Code. To the extent that the Committee
determines that the Plan or any Award is subject to Section 409A of the Code and
fails to comply with the requirements of Section 409A of the Code,
notwithstanding anything to the contrary contained in the Plan or in any Award
Agreement, the Committee, reserves the right to amend or terminate the Plan
and/or amend, restructure, terminate or replace the Award in order to cause the
Award to either not be subject to Section 409A of the Code or to comply with the
applicable provisions of such section.

 

13.  Effective Date, Governing Law, Amendments and Termination.



  (a)  Effective Date. The Plan was approved by the Board on February 17, 2005
and shall become effective on the date it is approved by the Company’s
stockholders (the “Effective Date”).



  (b)  Amendments. The Board may at any time terminate or from time to time
amend the Plan in whole or in part, but no such action shall adversely affect
any rights or obligations with respect to any Awards granted prior to the date
of such termination or amendment without the consent of the affected
Participants. Notwithstanding the foregoing, unless the Company’s stockholders
shall have first approved the amendment, no amendment of the Plan shall be
effective which would (i) increase the maximum number of shares of Common Stock
which may be delivered under the Plan or to any one individual (except to the
extent such amendment is made pursuant to Section 10 hereof), (ii) extend the
maximum period during which Awards may be granted under the Plan, (iii) add to
the types of awards that can be made under the Plan, (iv) except as permitted by
Section 7(d), change the Performance Goals pursuant to which Performance Awards
are earned, (v) modify the requirements as to eligibility for participation in
the Plan, or (vi) otherwise require shareholder approval under the listing
requirement of the New York Stock Exchange or other law, rule or regulation to
be effective. With the consent of the Participant affected, the Committee may
amend outstanding agreements evidencing Awards under the Plan in a manner not
inconsistent with the terms of the Plan.



  (c)  Governing Law. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflict of laws principles.



  (d)  Termination. No Awards shall be made under the Plan after the tenth
anniversary of the Effective Date.

 
13